247 F.2d 155
Mattie Edens MEDIGOVICH, Appellant,v.PACIFIC MUTUAL LIFE INSURANCE COMPANY, a corporation, Appellee.
No. 14682.
United States Court of Appeals Ninth Circuit.
July 2, 1957.

Snell & Wilmer, Phoenix, Ariz., for appellant.
Evans, Hull, Kitchel & Jenckes, Phoenix, Ariz., for appellee.
Before HEALY, BONE and POPE, Circuit Judges.
PER CURIAM.


1
This matter was before this court upon an appeal from a judgment of the District Court for the District of Arizona and was disposed of by judgment and opinion of this court which is reported at 235 F.2d 609. The court's judgment was that the cause be remanded for more specific findings. That judgment terminated the case in this court and called for the making of further findings in the trial court and an appropriate judgment in that court based upon the additional findings. See Title 28 U.S.C.A. § 2106. The court below clearly so understood our judgment for on December 17, 1956, it made new and additional findings and directed that judgment be entered in favor of the defendants and against the plaintiff. Judgment was entered by the Clerk pursuant to that order on December 18, 1956. This plainly gave notice to the parties that the trial court was thus construing the judgment of this court.


2
On February 26, 1957, after the time for taking of an appeal from the December 18, 1956 judgment had expired, the appellant filed in the court below a document designated "Supplemental Designation of Contents of Record on Appeal". It listed the new findings, the entry of judgment of December 18, 1956, and this supplemental designation. Certified copies of these papers have been filed in this court and the appellee moves to strike them from the files here.


3
It is the opinion of this court that since no appeal was taken from the new judgment there is nothing now before this court and accordingly the appellee's motion is granted.